                                                                                          Case 1:19-cv-00593-AWI-EPG Document 1 Filed 05/03/19 Page 1 of 4


                                                                                    1 Abraham J. Colman (SBN 146933)
                                                                                        Email: acolman@reedsmith.com
                                                                                    2 Raffi Kassabian (SBN 260358)
                                                                                        Email: rkassabian@reedsmith.com
                                                                                    3 REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    4 Los Angeles, CA 90071-1514
                                                                                        Telephone: +1 213 457 8000
                                                                                    5 Facsimile:   +1 213 457 8080
                                                                                    6 Attorneys for Defendant
                                                                                        Synchrony Bank
                                                                                    7

                                                                                    8                          UNITED STATES DISTRICT COURT
                                                                                    9              EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
                                                                                   10 Angelica Figueroa,                         Case No.:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                      Plaintiff,
                                                                                                                                 [Removal from the Superior Court of
                                                                                   12        vs.                                 California, County of Fresno, Case
REED SMITH LLP




                                                                                   13 Synchrony Bank,                            No. 19CECL03135]
                                                                                   14                      Defendant.            NOTICE OF REMOVAL
                                                                                                                                 PURSUANT TO 28 U.S.C. § 1441
                                                                                   15
                                                                                                                                 Action Filed: March 27, 2019
                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19 TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR

                                                                                   20 THE EASTERN DISTRICT OF CALIFORNIA:

                                                                                   21        PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1441,
                                                                                   22 and 1446, Defendant Synchrony Bank (“Synchrony”) hereby files a Notice of

                                                                                   23 Removal for the above-captioned action from the Superior Court of the State of

                                                                                   24 California for the County of Fresno to the United States District Court for the

                                                                                   25 Eastern District of California. In support of this Notice of Removal, Synchrony

                                                                                   26 states as follows:

                                                                                   27

                                                                                   28

                                                                                                                               –1–
                                                                                                                        NOTICE OF REMOVAL
                                                                                         Case 1:19-cv-00593-AWI-EPG Document 1 Filed 05/03/19 Page 2 of 4


                                                                                    1        1.          Synchrony is a named defendant in a lawsuit that was filed on
                                                                                    2 March 27, 2019, in the Superior Court of Fresno, California, styled Angelica

                                                                                    3 Figueroa v. Synchrony Bank, and Does 1-20, Inclusive, Case No. 19CECL03135

                                                                                    4 (the “State Court Action”).

                                                                                    5        2.          On April 3, 2019, counsel for Synchrony received a copy of the
                                                                                    6 Summons, Complaint, and Civil Case Cover Sheet by email from counsel for

                                                                                    7 Plaintiff Angelica Figueroa (“Plaintiff”).

                                                                                    8        3.          On April 10, 2019, Synchrony’s counsel signed a Notice and
                                                                                    9 Acknowledgment of Receipt confirming the receipt of a copy of the Summons,

                                                                                   10 Complaint, Civil Case Cover Sheet, and Notice of Case Management Conference.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 In compliance with 28 U.S.C. § 1446(a), attached hereto as Exhibit A is a true and

                                                                                   12 correct copy of all substantive records and proceedings from the state court filed by
REED SMITH LLP




                                                                                   13 or served upon Synchrony.

                                                                                   14        4.          As set forth more fully below, this case is properly removed to this
                                                                                   15 Court pursuant to 28 U.S.C. § 1441 because Synchrony has satisfied the procedural

                                                                                   16 requirements for removal, and this Court has subject matter jurisdiction over this

                                                                                   17 action pursuant to 28 U.S.C. § 1331.

                                                                                   18                                 GROUNDS FOR REMOVAL
                                                                                   19 I. Synchrony Has Satisfied The Procedural Requirements For Removal.

                                                                                   20        5.          On April 3, 2019, Synchrony’s counsel received a copy of the
                                                                                   21 Complaint by email from Plaintiff’s counsel.        On April 10, 2019, Synchrony’s
                                                                                   22 counsel signed a Notice and Acknowledgment of Receipt of having received the

                                                                                   23 Complaint. Therefore, this Notice of Removal is timely filed under 28 U.S.C. §

                                                                                   24 1446(b) because Synchrony is filing its Notice of Removal within 30 days of its

                                                                                   25 receipt of the initial pleading setting forth the claim for relief upon which such

                                                                                   26 action is based.

                                                                                   27

                                                                                   28

                                                                                                                              –2–
                                                                                                                       NOTICE OF REMOVAL
                                                                                            Case 1:19-cv-00593-AWI-EPG Document 1 Filed 05/03/19 Page 3 of 4


                                                                                    1         6.       This Court is the proper division because it embraces the Superior
                                                                                    2 Court of the State of California for the County of Fresno, where Plaintiff’s action is

                                                                                    3 pending. See 28 U.S.C. §§ 1441 and 1446(a).

                                                                                    4         7.       No previous request has been made for the relief requested herein.
                                                                                    5         8.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal
                                                                                    6 is being served on Plaintiff, and a copy is being filed with the State Court Clerk.

                                                                                    7 II.    Removal Is Proper Because This Court Has Subject Matter Jurisdiction.
                                                                                    8         9.       Under 28 U.S.C. § 1331, United States District Courts are vested
                                                                                    9 with jurisdiction to consider cases or controversies “arising under” the laws of the

                                                                                   10 United States of America. See 28 U.S.C. § 1331.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         10.      Removal of such cases is governed by 28 U.S.C. § 1441(b).
                                                                                   12 Section 1441(b) makes clear that a case brought in state court, raising a federal
REED SMITH LLP




                                                                                   13 question, “shall be removable” to the United States District Courts “without regard

                                                                                   14 to the citizenship or residence of the parties.” See 28 U.S.C. § 1441(b) (emphasis

                                                                                   15 added).

                                                                                   16         11.      Here, Plaintiff’s Complaint purports to assert a claim against
                                                                                   17 Synchrony for alleged violations of the Telephone Consumer Protection Act, 47

                                                                                   18 U.S.C. § 227 et seq. (the “TCPA”). See Complaint ¶¶ 58-63.

                                                                                   19         12.      Plaintiff’s Complaint alleges Synchrony is improperly using an
                                                                                   20 automatic telephone dialing system to call Plaintiff’s cellular phone, an alleged

                                                                                   21 violation of a federal statute, the TCPA, and consequently Plaintiff’s Complaint

                                                                                   22 “arises under” the laws of the United States. See 28 U.S.C. § 1331. Therefore, this

                                                                                   23 Court may properly exercise jurisdiction over this claim.

                                                                                   24         13.      To the extent that any other claims in this action may arise under
                                                                                   25 state law, supplemental jurisdiction over such claims exists pursuant to 28 U.S.C. §

                                                                                   26 1367.

                                                                                   27         14.      Given that the requirements for federal question jurisdiction are
                                                                                   28 satisfied, this case is properly removed.

                                                                                                                            –3–
                                                                                                                     NOTICE OF REMOVAL
                                                                                         Case 1:19-cv-00593-AWI-EPG Document 1 Filed 05/03/19 Page 4 of 4


                                                                                    1        WHEREFORE, Defendant Synchrony Bank, by counsel, respectfully
                                                                                    2 requests that the above-referenced action, originally filed in the Superior Court of

                                                                                    3 the State of California for the County of Fresno, be removed to this Court pursuant

                                                                                    4 to 28 U.S.C. §§ 1441 and 1446.

                                                                                    5

                                                                                    6 DATED: May 3, 2019                         REED SMITH LLP
                                                                                    7
                                                                                                                                By: /s/ Raffi Kassabian____
                                                                                    8                                               Raffi Kassabian
                                                                                                                                    Attorneys for Defendant
                                                                                    9                                               Synchrony Bank
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                           –4–
                                                                                                                    NOTICE OF REMOVAL
